DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear what "a tool attachment" encompasses. there is no disclosure of the limitation in the specification.
Claim 6 recites the limitation "the top of the cutting surface".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Lee (6,558,394 B2).

Claim 1; a housing 1; an electric motor 3 within the housing; a chuck 15, 19, and 30, for selective connection to a tool attachment 1a; and a conduit cutting assembly 2 rotated by the electric motor.
Claim 2; wherein the conduit cutting assembly is capable of removing a strip of material from a section of conduit piping.
Claim 3; a shaft 2a.
Claim 4; wherein the shaft can be inserted into the chuck (see Fig. 2).
Claim 5; a cutting surface 2b.
Claim 6; a shield 50 affixed to the top of the cutting surface by the use of element 15.
Claim 7; wherein the shield has tapered sides (see the thickness of the end toward element 50b is reduced relative to the thickness of the top section near element 54).
Claim 8; a guide 16b affixed to the bottom of the cutting surface by element 2c and 23.
Claim 9; wherein the guide has tapered sides (see Fig. 2).
Claim 10; a drive shaft 2a having a first end configured to be attached to a rotary tool 1; a conduit cutting portion 2b provided proximate a second end of the drive shaft; a safety tip 16b provided at a distal end of the conduit cutting portion, the safety tip capable of being configured to prevent the conduit cutting portion from contacting wiring inside the conduit during a conduit cutting operation; and a safety top 50 provided proximate a 
Claim 12; wherein the conduit cutting portion is configured to rotate about a longitudinal axis shared by the conduit cutting portion and the drive shaft (see Fig. 2).
Claim 13; wherein the safety top has a larger diameter than the drive shaft (see Fig. 2).
Claim 14; wherein the safety tip has a larger diameter than the conduit cutting portion (see Fig. 2).
Claim 15; wherein the safety tip is capable of configured to move along a surface of the wiring inside the conduit, and the safety top is capable of configured to move along an outer surface of the conduit, during the conduit cutting operation.
Claim 16; wherein the drive shaft and conduit cutting portion are configured such that the axis of rotation of the conduit cutting portion extends radially from the conduit during a conduit cutting operation (see Fig. 2).
Claim 17; wherein the conduit cutting portion is formed integrally with the drive shaft (see Fig. 1).
Claim 18; wherein the safety top is capable of configured to be selectively positioned to correspond to a thickness of the conduit that fix properly in accordance with the size of the tool.
Claim 19; wherein the first end of the drive shaft is configured to be received by a chuck 15, 19, and 30 of a power drill 1.
Claim 20; a drive shaft 2a having a first end configured to be attached to a rotary tool 1; a conduit cutting portion 2b provided proximate a second end of the drive shaft and configured to rotate about a longitudinal axis of the drive shaft, when the drive shaft is rotated, so as to remove a strip of the conduit; a safety tip 16b provided at a distal end of the conduit cutting portion and capable of configured to prevent the conduit cutting portion from contacting wiring inside the conduit during a conduit cutting operation; and a safety top 50 provided proximate a proximal end of the conduit cutting portion and capable of configured to be located proximate an outer surface of the conduit during the conduit cutting operation.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior arts are cited to show related devices:
		Wilcox teaches a rotary tool with shaft and safety guide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724